--------------------------------------------------------------------------------

Exhibit 10.4
 
 
Source
Capital Group, Inc.
 
April 22, 2010
 
Christopher J. Reed
Reed's Inc.
13000 South Spring St.
Los Angeles, CA 90061
 
Source Capital Group, Inc. Proposed Offering Engagement Letter
 
To Mr. Reed:
 
The purpose of this engagement letter is to set forth the terms pursuant to
which Source Capital Group, Inc. whose address is 276 Post Road West, Westport,
CT 06880 (hereinafter referred to as "Source or "SCG" or "Dealer Manager) will
act as the sole exclusive placement agent and financial advisor for a proposed
issuance of unregistered equity and/or equity-linked securities ("Proposed
Offering") of Reed's Inc. whose address is 13000 South Spring St. Los Angeles,
CA 90061 (collectively, with its subsidiaries and affiliates), (hereinafter
referred to as the "Issuer" or the "Company"), including but not limited to any
Proposed Offering under Regulation D or Regulation S of the Securities Act of
1933, as amended.
 
The terms of our agreement are as follows:
 
1.          The Issuer hereby retains and engages Source, for the period
beginning on the date hereof and ending upon the completion of the Proposed
Offering (the "Engagement Period"), to act as the Issuer's sole exclusive
placement agent and financial advisor in connection with the Proposed Offering,
The compensation for acting as the exclusive sole placement agent to the Issuer
and conditions of Source's engagement is stated hereunder. During the Engagement
Period and as long as Source is proceeding in good faith with activities in
connection with the Proposed Offering, the Issuer agrees not to solicit,
negotiate with or enter into any agreement with any other source of financing
(whether equity, debt or otherwise other than bank financings or financings in
connection with strategic alliances), any placement agent, financial advisor,
dealer manager or any other person or entity in connection with the Proposed
Offering, as the case may be.
 
2.          in consideration for its services in the Proposed Offering, Source
shall be entitled to the following payments:
 
(a)           A cash fee equal to 8% of the dollar amount received by the
Issuer, in connection with a Proposed Offering, including any proceeds received
by the Issuer from any cash exercise of warrants, options or rights issued to
investors in the Proposed Offering.
 
(b)           An accountable expense allowance equal to the cost of legal
counsel for the Closing of the transaction, not to exceed $25,000.
 
(c)           At the Closing or Closings, the Issuer shall grant to Source (or
its designated affiliates or assignees) share purchase warrants (the "Warrants")
covering a number of shares of Common Stock equal to 8% of the total number of
Shares being sold and/or issued in the Proposed Offering. The Warrants will be
nonexercisable or transferrable for six (6) months after the date of the Closing
other than as permitted by FINRA Rule 5110 and will be exercisable and expire
five years after Closing. The Warrants will be exercisable at a price
 
 
 
 

--------------------------------------------------------------------------------

 
Page 2
Source
Capital Group, Inc.
 
equal to 125% of the public or private offering price. The Warrants shall not be
redeemable, The Warrants may be exercised as to all or a lesser number of shares
of Common Stock, will provide for cashless exercise, and, if not registered,
will contain provisions for one demand registration of the sale of the
underlying shares of Common Stock for a period of five years after the Closing
at the Issuer's expense, an additional demand registration at the
warrantholders' expense, and "piggyback" registration rights for a period of
five years after the Closing at the Issuer's expense.
 
3.         The Issuer shall be responsible for and pay all expenses relating to
the Proposed Offering, including, without limitation, all filing fees relating
to any registration statement required by be filed as part of the Proposed
Offering of and any filing fees relating to the review of the Proposed Offering
materials by the Financial Industry Regulatory Authority, Inc. ("FINRA"); all
fees and expenses relating to the listing of such Shares on the exchange where
the Common Stock is (or will be) listed; all fees, expenses and disbursements
relating to the registration or qualification of the Shares under the "blue sky"
securities laws of any states or other jurisdictions; the costs of mailing and
printing all of the Proposed Offering documents, Registration Statements,
Prospectuses and all amendments, supplements and exhibits thereto and as many
preliminary and final Prospectuses as Source may reasonably deem necessary; the
costs and expenses of any public relations or solicitation firm hired by the
Issuer; the costs of preparing, printing and delivering certificates
representing the securities; the fees and expenses of the Issuer's accountants
and the fees and expenses of the Issuer's legal counsel and other agents and
representatives.
 
4.         The Proposed Offering shall be conditioned upon, among other things,
the following:
 
(a)          Satisfactory completion by Source of its due diligence
investigation and analysis;
 
(b)          Source shall have received from outside counsel to the Issuer such
counsel's written opinion, addressed to Source, dated as of the Closing, in
customary form and substance reasonably satisfactory to Source;
 
(c)          FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement; and
 
(d)          Any Proposed Offering shall fund through an escrow account
established by Source and paid for by the Issuer.
 
5.          Notwithstanding any termination of this engagement letter pursuant
to the terms hereof or otherwise, if
on or before the 12 month anniversary of the later of the consummation of a
Proposed Offering that is not a registered offering (or 12 months after any
termination of this engagement letter), the Issuer enters into a commitment or
letter of intent relating to any such unregistered Proposed Offering of equity
securities of the Issuer, including any rights or securities convertible or
exercisable into equity securities: (A) with any investor to whom the issuer was
introduced by Source, or who was contacted by Source in connection with its
services for the Issuer hereunder, or (B) as a result of the use by the Issuer
of materials or other work product prepared by Source in connection with such
unregistered Proposed Offering, if any, Source shall be paid, at and subject to
the closing of any such subsequent placement, the cash compensation described
in, and in accordance with the terms and provisions of, Section 2 above.
 
6.          The Issuer represents and warrants to Source as follows:
 
(a)              The Issuer has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated hereunder and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by the Issuer and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the issuer and no further action is
 
 
 
 

--------------------------------------------------------------------------------

 
Page 3
Source
Capital Group, Inc.
 
required by the Issuer, its board of directors or its stockholders in connection
herewith. This Agreement has been duly authorized and executed by the Issuer
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the Issuer enforceable against
the Issuer in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors' rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, and (iii) that rights to indemnification and contribution thereunder
may be limited by federal or state securities laws or public policy relating
thereto.
 
(b)          The execution, delivery and performance of this Agreement by the
Issuer do not and will not (i) conflict with or violate any provision of the
Issuer's or any subsidiary's certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Issuer or any subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Issuer or subsidiary debt or otherwise) or other
understanding to which the Issuer or any subsidiary is a party or by which any
property or asset of the Issuer or any subsidiary is bound or affected (except
as may have been consented to or waived), or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Issuer or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Issuer or a Subsidiary is
bound or affected.
 
(c)          The Issuer is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other "Person" (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability Issuer, joint stock Issuer, government (or an
agency or subdivision thereof) or other entity of any kind) in connection with
the execution, delivery and performance by the Issuer of this Agreement, other
than such filings as are required to be made under applicable Federal and state
securities laws, by the Trading Market.
 
(d)          Except as otherwise provided in this Agreement, no brokerage or
finder's fees or commissions are or will be payable by the Issuer to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the this
Agreement. Source shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section that may be due in connection with the offer and
sale of the Securities contemplated by the this Agreement.
 
(e)          The Issuer has not, and to its knowledge none of its officers or
directors have, (i) taken, directly or indirectly, any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Issuer to facilitate the sale or resale of any of the Securities, (ii)
sold, bid for, purchased, or, paid any compensation for soliciting purchases of,
any of the Securities (other than Source's placement of the Securities), or
(iii) paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Issuer other than pursuant to
this Agreement.
 
(f)            To the knowledge of the Issuer, there are no affiliations with
any FINRA member firm among the Issuer's officers, directors or any five percent
(5%) or greater stockholder of the Issuer.
 
 
 
 

--------------------------------------------------------------------------------

 
Page 4
Source
Capital Group, Inc,
(g)             Source shall be a third party beneficiary of any representations
and warranties given to any investors in the Proposed Offering, which
representation and warranties shall be reasonably acceptable to Source.
 
7.          Source reserves the right to reduce any item of its compensation or
adjust the terms thereof as specified herein in the event that a determination
and/or suggestion shall be made by FINRA to the effect that Source's aggregate
compensation is in excess of FINRA rules or that the terms thereof require
adjustment; provided, however, the aggregate compensation otherwise to be paid
to Source by the Issuer may not be increased above the amounts stated herein
without the approval of the Issuer.
 
8.          This engagement letter shall be deemed to have been made and
delivered in New York City and both this engagement letter and the transactions
contemplated hereby shall be governed as to validity, interpretation,
construction, effect and in all other respects by the internal laws of the State
of New York, without regard to the conflict of laws principles thereof.
 
9.          Each of Source and the Issuer: (i) agrees that any legal suit,
action or proceeding arising out of or relating to this engagement letter and/or
the transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may have
or hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding. Each of Source and the Issuer
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the New York Supreme
Court, County of New York, or in the United States District Court for the
Southern District of New York and agrees that service of process upon the Issuer
mailed by certified mail to the Issuer's address shall be deemed in every
respect effective service of process upon the Issuer, in any such suit, action
or proceeding, and service of process upon Source mailed by certified mail to
Source's address shall be deemed in every respect effective service process upon
Source, in any such suit, action or proceeding. Notwithstanding any provision of
this engagement letter to the contrary, the Issuer agrees that neither Source
nor its affiliates, and the respective officers, directors, employees, agents
and representatives of Source, its affiliates and each other person, if any,
controlling Source or any of its affiliates, shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Issuer for or in
connection with the engagement and transaction described herein except for any
such liability for losses, claims, damages or liabilities incurred by us that
are finally judicially determined to have resulted from the bad faith or gross
negligence of such individuals or entities. Source will act under this
engagement letter as an independent contractor with duties to the Issuer.
Because Source will be acting on the Issuer's behalf in this capacity, it is
Source's practice to receive indemnification. A copy of Source's standard
indemnification form is attached to this engagement letter as Exhibit A.
 
 
[Signature Page Follows]
 
 
 
 

--------------------------------------------------------------------------------

 
Page 5
Source
Capital Group, Inc.
 
We are delighted at the prospect of working with you and look forward to a
successful Proposed Offering. If you are in agreement with the foregoing, please
execute and return two copies of this engagement letter to the undersigned. This
engagement letter may be executed in counterparts and by facsimile transmission.
 
 
Regards,
 
SOURCE CAPITAL GROUP, INC.
 
 
By: /s/ Richard Kreger      
Name: Richard Kreger
Title: Senior Managing Director
 
 
By: /s/ Russ Newton      
Name: Russ Newton
Title: Chief Financial Officer
 
 
 
ACCEPTED AND AGREED TO AS OF THE DATE FIRSTABOVE WRITTEN:
 
 
REEDS INC.
 
By: /s/ Christopher J. Reed      
Name: Christopher J. Reed
Title: President and Chief Executive Officer
 
 
[Signature Page to Engagement Letter]
 
[Exhibit A Indemnification Letter Begins on Next Page]
 
 
 

--------------------------------------------------------------------------------

 
Page 6
Source
Capital Group, Inc.
 
This Exhibit A is a part of and is incorporated into the Proposed Offering
Engagement Letter dated April 22, 2010 between the Issuer and Source Capital
Group, Inc. ("Source"). Capitalized terms used herein and not otherwise defined
shall have the respective meanings provided in the Agreement.
 
The Issuer agrees to Indemnify and hold harmless Source, its affiliates and each
person controlling Source (within the meaning of Section 15 of the Securities
Act), and the directors, officers, agents and employees of Source, its
affiliates and each such controlling person (Source, and each such entity or
person, an "Indemnified Person") from and against any losses, claims, damages,
judgments, assessments, costs and other liabilities (collectively, the
"Liabilities"), and shall reimburse each Indemnified Person for all fees and
expenses (including the reasonable fees and expenses of one counsel for all
Indemnified Persons, except as otherwise expressly provided herein)
(collectively, the "Expenses") as they are incurred by an Indemnified Person in
investigating, preparing, pursuing or defending any claim, action, proceeding or
investigation, whether or not any Indemnified Person is a party thereto
(collectively, the "Actions"), (i) caused by, or arising out of or in connection
with, any untrue statement or alleged untrue statement of a material fact
contained in any offering documents prepared by the Issuer (including any
amendments thereof and supplements thereto) (the "Offer Documents") or by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading (other than untrue statements or alleged untrue statements
in, or omissions or alleged omissions from, information relating to an
Indemnified Person furnished in writing by or on behalf of such Indemnified
Person expressly for use in the Offer Documents) or (ii) otherwise arising out
of or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to the Agreement, the transactions contemplated
thereby or any Indemnified Person's actions or inactions in connection with any
such advice, services or transactions; provided, however, that, in the case of
clause (ii) only, the Issuer shall not be responsible for any Liabilities or
Expenses of any Indemnified Person that have resulted primarily from such
Indemnified Person's (x) gross negligence, bad faith or willful misconduct in
connection with any of the advice, actions, inactions or services referred to
above or (y) use of any offering materials or information concerning the Issuer
in connection with the offer or sale of the Securities in the Transaction which
were not authorized for such use by the Issuer and which use constitutes
negligence, bad faith or willful misconduct. The Issuer also agrees to reimburse
each Indemnified Person for all Expenses as they are incurred in connection with
enforcing such Indemnified Person's rights under the Agreement, which includes
this Exhibit A.
 
Upon receipt by an Indemnified Person of actual notice of an Action against such
Indemnified Person with respect to which indemnity may be sought under the
Agreement, such Indemnified Person shall promptly notify the Issuer in writing;
provided that failure by any Indemnified Person so to notify the Issuer shall
not relieve the Issuer from any liability which the Issuer may have on account
of this indemnity or otherwise to such Indemnified Person, except to the extent
the Issuer shall have been prejudiced by such failure. The Issuer shall, if
requested by Source, assume the defense of any such Action including the
employment of counsel reasonably satisfactory to Source, which counsel may also
be counsel to the Issuer. Any Indemnified Person shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Person unless: (i) the Issuer has failed promptly to assume the
defense and employ counsel or (ii) the named parties to any such Action
(including any impeded parties) include such Indemnified Person and the Issuer,
and such Indemnified Person shall have been advised in the reasonable opinion of
counsel that there is an actual conflict of interest that prevents the counsel
selected by the Issuer from representing both the Issuer (or another client of
such counsel) and any Indemnified Person; provided that the Issuer shall not in
such event be responsible hereunder for the fees and expenses of more than one
firm of separate counsel for all Indemnified Persons in connection with any
Action or related Actions, in addition to any local counsel. The Issuer shall
not be liable for any settlement of any Action effected without its written
consent (which shall not be unreasonably withheld). In addition, the Issuer
shall not, without the prior written consent of Source (which shall not be
unreasonably withheld), settle, compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or threatened Action in
respect of which indemnification or contribution may be sought hereunder
(whether or not such Indemnified Person is a party thereto) unless such
settlement, compromise, consent or termination includes an
 
 
 
 

--------------------------------------------------------------------------------

 
Page 7
Source
Capital Group, Inc.
 
unconditional release of each Indemnified Person from all Liabilities arising
out of such Action for which indemnification or contribution may be sought
hereunder. The indemnification required hereby shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as such expense, loss, damage or liability is incurred and is due and
payable.
 
In the event that the foregoing indemnity is unavailable to an Indemnified
Person other than in accordance with the Agreement, the Issuer shall contribute
to the Liabilities and Expenses paid or payable by such Indemnified Person in
such proportion as is appropriate to reflect (i) the relative benefits to the
Issuer, on the one hand, and to Source and any other Indemnified Person, on the
other hand, of the matters contemplated by the Agreement or (ii) if the
allocation provided by the immediately preceding clause is not permitted by
applicable law, not only such relative benefits but also the relative fault of
the Issuer, on the one hand, and Source and any other indemnified Person, on the
other hand, in connection with the matters as to which such Liabilities or
Expenses relate, as well as any other relevant equitable considerations;
provided that in no event shall the Issuer contribute less than the amount
necessary to ensure that all Indemnified Persons, in the aggregate, are not
liable for any Liabilities and Expenses in excess of the amount of fees actually
received by Source pursuant to the Agreement. For purposes of this paragraph,
the relative benefits to the Issuer, on the one hand, and to Source on the other
hand, of the matters contemplated by the Agreement shall be deemed to be in the
same proportion as (a) the total value paid or contemplated to be paid to or
received or contemplated to be received by the Issuer in the transaction or
transactions that are within the scope of the Agreement, whether or not any such
transaction is consummated, bears to (b) the fees paid to Source under the.
Agreement. Notwithstanding the above, no person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act of
1933, as amended, shall be entitled to contribution from a party who was not
guilty of fraudulent misrepresentation.
 
The Issuer also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Issuer for
or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to the Agreement, the transactions contemplated
thereby or any Indemnified Person's actions or inactions in connection with any
such advice, services or transactions except for Liabilities (and related
Expenses) of the Issuer that have resulted primarily from such Indemnified
Person's gross negligence, bad faith or willful misconduct in connection with
any such advice, actions, inactions or services.
 
The reimbursement, indemnity and contribution obligations of the Issuer set
forth herein shall apply to any modification of the Agreement and shall remain
in full force and effect regardless of any termination of, or the completion of
any Indemnified Person's services under or in connection with, the Agreement.
 
ACCEPTED AND AGREED TO AS OF THE DATE FIRSTABOVE WRITTEN:
 
 

Reed's Inc.     Source Capital Group, Inc.                      
By: /s/ Christopher J. Reed
   
By:  /s/ Richard Kreger
 
Christopher J. Reed
   
Richard Kreger
 
President and Chief Executive Officer
   
Senior Managing Director
                            By: /s/ Russ Newton                 Russ Newton    
            Chief Financial Officer  